In The
                             Court of Appeals
                    Seventh District of Texas at Amarillo

                                  No. 07-16-00298-CV


                     IN RE ADOUN PHOMMIVONG, RELATOR

                                  Original Proceeding

                                  August 17, 2016

                                     OPINION
                  Before CAMPBELL and HANCOCK and PIRTLE, JJ.


       Relator, Adoun Phommivong, filed a petition for writ of mandamus directing

respondent, the Honarable Ana Estevez, to hold a hearing and resolve a dispute

regarding alleged inaccuracies in the reporter’s record.   Relator also filed a writ of

prohibition seeking to prohibit respondent from holding any hearings in a separate but

allegedly related criminal matter pending before that court. We deny the petition and

writ request.


                                     Mandamus


       Phommivong’s entire argument for entitlement to mandamus relief is:
       Here, the Respondent failed to have a hearing and act upon Relator’s
       motion to correct inaccurate reporter’s record. Relator requested the
       Respondent to have a hearing on the motion, to no avail. Relator has no
       other remedy and mandamus relief is appropriate.


Phommivong does not cite to any legal authority in support of his contentions that

respondent clearly abused her discretion in a way that denied him effective relief by

ordinary appeal. Such a failure to cite appropriate authorities in support of a petition for

mandamus relief constitutes a waiver of the issue. In re Harrell, No. 07-00-00277-CV,

2000 Tex. App. LEXIS 5407, at *14-15 (Tex. App.—Amarillo Aug. 11, 2000, orig.

proceeding); see TEX. R. APP. P. 52.3(h); In re Estate of Taylor, 305 S.W.3d 829, 836

(Tex. App.—Texarkana 2010, no pet.) (“Failure to cite legal authority or to provide

substantive analysis of the legal issues presented results in waiver of the complaint.”);

Kang v. Hyundai Corp. (U.S.A.), 992 S.W.2d 499, 503 (Tex. App.—Dallas 1999, no pet.)

(“Failure to cite any authority constitutes a waiver of the alleged error.”). This Court has

no duty or right to perform an independent review of the record and applicable law to

determine whether there was a clear abuse of discretion that could not be adequately

remedied by ordinary appeal. See Leal v. King Ranch, Inc., No. 13-10-00377-CV, 2011

Tex. App. LEXIS 6083, at *9 (Tex. App.—Corpus Christi Aug. 4, 2011, no pet.) (mem.

op.) (citing Valadez v. Avitia, 238 S.W.3d 843, 845 (Tex. App.—El Paso 2007, no pet.)).

As such, we conclude that Phommivong has failed to establish his entitlement to

mandamus relief. We deny his petition.


                                        Prohibition


       In the same manner, Phommivong’s entire argument in support of prohibition is:



                                             2
       Any attempt by Respondent to force the underlying case to trial will
       interfere with this Court’s jurisdiction and will deprive Relator of the right to
       have the impropriety of the inaction on the motion to correct inaccurate
       court reporter’s record determined.

       A writ of prohibition should issue to prevent the Respondent from taking
       any action to proceed to trial on the Motion to Adjudicate Guilt against
       Relator.


Again, Phommivong wholly fails to cite to any legal authority in support of his request for

relief resulting in waiver of the same. See TEX. R. APP. P. 52.3(h); In re Estate of Taylor,
305 S.W.3d at 836; In re Harrell, 2000 Tex. App. LEXIS 5407, at *14-15; Kang, 992
S.W.2d at 503. In addition, Phommivong makes no effort to explain how proceeding in

a separate criminal cause would deprive him of the right or ability to have any

inaccuracies in the reporter’s record determined.         Consequently, we conclude that

Phommivong has failed to establish his entitlement to issuance of a writ of prohibition

and we deny his request.


                                         Conclusion


       We deny Phommivong’s petition for writ of mandamus and request for writ of

prohibition.


                                           Mackey K. Hancock
                                               Justice




                                              3